The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated January 13, 2012 to the Prospectus dated March 30, 2011, as supplemented to date Sentinel Mid Cap Value Fund – Termination of Interim Sub-Advisory Agreement, Change in Investment Strategy and Name Change The interim sub-advisory agreement under which Crow Point Partners, LLC (“Crow Point”) serves as sub-adviser to the Sentinel Mid Cap Value Fund (the “Fund”) will terminate effective at the close of business on January 13, 2012. At that time, Sentinel Asset Management, Inc.’s own investment management professionals will assume management of the Fund. In addition, effective at the close of business January 13, 2012, the Fund’s name will change to “Sentinel Mid Cap II Fund”. The following changes to the Fund’s Prospectus will be effective at the close of business January 13, 2012: All references to “Mid Cap Value Fund” will be changed to “Mid Cap II Fund”. The Annual Fund Operating Expense table in the section of the Prospectus titled “Fund Summaries – Mid Cap II Fund – Fees and Expenses of the Fund” will be deleted in its entirety and replaced with the following table: Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fee 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.30% 1.00% None Other Expenses 0.44% 0.40% 0.19% Total Annual Fund Operating Expenses 1.49% 2.15% 0.94% Fee Waiver and/or Expense Reimbursement** (0.00)% (0.00)% (0.00)% Total Annual Operating Expense After Fee Waiver and/or Expense Reimbursement** 1.49% 2.15% 0.94% ** The Fund’s investment adviser has agreed, effective January 14, 2012, to waive advisory fees paid by the Fund to the extent necessary to prevent the total operating expense ratio of the Fund’s Class A shares, on an annualized basis, from exceeding the total operating expense ratio of the Class A shares of the Sentinel Mid Cap Fund. No fees would have been waived or reimbursed under this agreement based on the Fund’s fiscal year 2010 operating expenses; fees may be waived or reimbursed in the future based on the Fund’s then-current operating expense ratio as compared to the Sentinel Mid Cap Fund. This agreement will terminate on March 30, 2013. This agreement may be terminated by a vote of the majority of the directors of the
